Citation Nr: 1418982	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, heartburn and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1953 to January 1956.  The case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Lincoln, Nebraska, Regional Office (RO) (the agency of original jurisdiction (AOJ)).  In June 2013 these issues were remanded for additional development.  

The issues of service connection for a psychiatric disability, residuals of cold injury to the hands and feet and bilateral tinea pedis and onychomycosis were also before the Board and remanded in June 2013.  An August 2013 rating action granted service connection for PTSD, and cold injury residuals of each foot (claimed as tinea pedis and onychomycosis) and each hand.  Since these determinations represented a full grant of the benefits sought on appeal, this decision is limited to the issues stated on the preceding page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for, among other disabilities, PTSD.

2.  The Veteran's cardiovascular disease was initially manifested many years after, and is not shown to be related to, his service; it is not shown to have been caused or aggravated by a service-connected disability.

3.  The Veteran is not shown to have fibromyalgia.
4.  The Veteran is not shown to have a sleep disorder.

5.  The Veteran is not shown to have a gastrointestinal disorder, to include GERD, acid reflux, hiatal hernia, heartburn or IBS.


CONCLUSIONS OF LAW

1.  Service connection for a cardiovascular disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2013).

2.  Service connection for fibromyalgia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

3.  Service connection for a sleep disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

4.  Service connection for a gastrointestinal disorder, to include GERD, acid reflux, hiatal hernia, heartburn and IBS is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of these claims.  A February 2011 letter, prior to the adjudication of the claims, explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Any notice timing error was cured by subsequent readjudication.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, and he has been afforded examinations to determine the existence and etiology of the disabilities he seeks to have service connected.  The Board finds that the record, as it stands, includes competent evidence adequate for the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to fibromyalgia or heart, gastrointestinal and sleep disorders.  His heart, abdomen and viscera were normal on the service separation examination in January 1956.

Private medical records show that in November 2002 the Veteran was noted to have coronary artery disease.  It was noted on a cardiac perfusion study in June 2004 that he had known coronary heart disease with a myocardial infarction/stent in 1994.  

The Veteran's claims folder was referred to a VA physician in September 2013.  He reviewed the claims folder and concluded it was less likely than not that a heart disorder, fibromyalgia, a sleep disorder or a gastrointestinal disorder was due to or aggravated by PTSD.  The physician noted that the only disorder documented in the record was heart disease.  He stated his opinion was based on a search of peer reviewed publications, and cited a survey showing that of thousands of internet publications, more than one-third contained significant errors when subjected to peer review.  He observed that to establish a cause and effect relationship, an article needs to specifically make a statement that one condition is the direct cause of another condition.  He stated that PTSD does not cause or persistently aggravate heart conditions.  He summarized several articles, noting that one reported an association of PTSD and ischemic changes on treadmill tests.  He reiterated that the scientific evidence does not support the contention that PTSD causes or persistently aggravates cardiac conditions, fibromyalgia, or a gastrointestinal disorder.  The physician acknowledged that sleep disturbance is a symptom of PTSD, but noted there is no scientific literature supporting that PTSD causes or aggravates a sleep disorder.  

The Veteran's attorney submitted various articles.  One notes that people who have experienced traumatic events have higher rates than the general population of a wide range of serious illnesses, including cardiovascular disease and gastrointestinal disorders.  Another notes that physical symptoms, such as gastrointestinal distress and chest pain are common in people with PTSD.  A National Center for PTSD Fact Sheet notes that some studies found an association between PTSD and poor cardiovascular health, as well as gastrointestinal and the musculoskeletal system.  Another article pointed out that combat Veterans with PTSD almost universally suffer sleep problems.  Finally, an article submitted indicates that there is a link between PTSD and fibromyalgia.  

Service connection is in effect for PTSD, rated 30 percent; bilateral hearing loss, rated 30 percent; cold injury residuals of the left foot (also claimed as tinea pedis and onychomycosis), rated 30 percent; cold injury residuals of the right foot (also claimed as tinea pedis and onychomycosis), rated 30 percent; tinnitus, rated 10 percent; plantar warts of the left foot, rated 10 percent; cold injury residuals of the left hand, rated 10 percent; and for cold injury residuals of the right hand, rated 10 percent.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (among them cardiovascular disease) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular disease).  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are:  Evidence of a disability for which service connection is sought; a disability that is already service connected; and competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

The record establishes that a cardiovascular disease was initially documented many years after service.  The Veteran argues that his heart disorder was caused or aggravated by his service-connected PTSD.  He has submitted several articles that refer to studies suggesting an association between PTSD and cardiovascular disease.  An association does not establish a cause and effect relationship.  As pointed out by the VA physician in September 2013, a condition must be the direct cause of another for such a relationship to be established.  He observed that the studies merely indicated an association, not causation.  He further concluded that the scientific evidence did not demonstrate that PTSD caused or aggravated a heart disorder.  

The Veteran's lay assertions that his cardiovascular disorder was caused or aggravated by his service-connected PTSD are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between cardiovascular disorder and service or the Veteran's service-connected PTSD, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Similarly, the articles submitted on the Veteran's behalf do not specifically relate to the Veteran nor do they state there is a cause and effect relationship.  The articles merely refer to an association or link between PTSD and cardiovascular disease.

In summary, the record shows that cardiovascular disease became manifest many years after service and is not shown to be related to the Veteran's service or to have been caused or aggravated by a service-connected disability.  The preponderance of the evidence is against the claim of service connection for a cardiovascular disorder.

Regarding the claims of service connection for fibromyalgia, a sleep disorder and a gastrointestinal disorder, to include GERD, acid reflux, hiatal hernia, heartburn and IBS, the evidence of record does not to show that the Veteran has a diagnosis of any of these disorders.  The articles submitted by the Veteran suggesting such disabilities are/may be related to PTSD are not material to the claims at this point as the matter of a possible nexus to service or to a service connected disability  is moot if the claimed disability is not shown to exist.  

Service connection is limited to cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability, there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against a finding that the Veteran  has fibromyalgia, a sleep disorder or a gastrointestinal disorder.  Hence, he has not presented a valid claim of service connection for such disabilities, and the claims of service connection for fibromyalgia, a sleep disorder and a gastrointestinal disorder, to include GERD, acid reflux, hiatal hernia, heartburn or IBS must be denied.


ORDER

Service connection for a heart disorder, to include on a secondary basis, is denied.

Service connection for fibromyalgia, to include on a secondary basis, is denied.

Service connection for a sleep disorder, to include on a secondary basis, is denied.

Service connection for a gastrointestinal disorder, to include GERD, acid reflux, hiatal hernia, heartburn and IBS, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


